Citation Nr: 1728279	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability prior to March 13, 2012.

2.  Entitlement to a rating in excess of 30 percent for a left knee disability post total arthroplasty from May 1, 2013; exclusive of a post total arthroplasty temporary evaluation of 100 percent assigned from March 13, 2012, and a 100 percent evaluation from May 1, 2012 to April 30, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The June 2009 rating decision continued the 20 percent evaluation of the Veteran's left knee disability.  

A February 2015 rating decision from the Detroit, Michigan RO granted service connection for left knee arthritis, post total arthroplasty, with a temporary evaluation of 100 percent assigned from March 13, 2012, following prosthetic replacement of the knee joint.  An evaluation of 100 percent was also assigned from May 1, 2012, the first day of the month following one month of surgical convalescence.  An evaluation of 30 percent was assigned from May 1, 2013.


FINDINGS OF FACT

1.  For the period prior to March 13, 2012, the Veteran's left knee disability was manifested by extension lacking 10 degrees and flexion from 0 to 125 degrees with pain at the extremes of motion, a 7 degree overall varus attitude of the knee with a 10 degree flexion contracture, stable collateral ligaments to varus and valgus stress, mild patellofemoral crepitans, and medial greater than lateral joint line pain; with no evidence of significant ankylosis, or any additional limitations to repetitive motion due to pain, weakness, fatigue, or lack of endurance.

2.  For the period from May 1, 2013, the Veteran's left knee disability was manifest by intermediate symptomatology following prosthetic replacement of the knee joint; with no evidence of chronic residuals consisting of severe painful motion or weakness in the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to March 13, 2012 for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);
 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 (2016).

2.  The criteria for a rating in excess of 30 percent from May 1, 2013 for a left knee disability post total arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Based on the foregoing, the Board finds the VA examinations to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for a left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The October 2014 remand required the RO to take appropriate steps to request additional treatment records from the Veteran and to obtain a new VA examination concerning the nature, current severity and all symptoms associated with the Veteran's left knee disability, including following surgery for a total left knee replacement in March 2012.  In substantial compliance with the October 2014 Board remand, a new VA examination was obtained in December 2014, and additional treatment records were obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, to the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need address any such argument.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

II.  Increased Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, staged ratings are appropriate.  The Veteran's increased rating claim for a left knee disability prior to March 13, 2012 is on appeal.  See 38 C.F.R. § 4.7, Diagnostic Codes 5010-5258.  The Veteran has had a total knee replacement surgery resulting in a temporary total 100 percent rating, which lasted for a total of 13 months following prosthetic replacement of the knee joint.  The Veteran subsequently requested a higher initial rating under a separate diagnostic code than his increased rating claim for his left knee subsequent to his left knee replacement (prosthesis).  See 38 C.F.R. § 4.7, Diagnostic Code 5055.  Consequently, staged ratings are appropriate given the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that warrant different ratings.

Specific criteria must be met for a higher 30 percent rating for the left knee prior to March 13, 2012.  Diagnostic Code 5256 provides a 30 percent disability rating for the knee when there is favorable ankylosis with an angle in full extension, or in slight flexion between 0 and 10 degrees.  Diagnostic Code 5257 provides a 30 percent disability rating when there is severe recurrent subluxation of the knee or severe lateral instability of the knee.  Diagnostic Code 5260 provides a 30 percent disability rating when knee flexion is limited to 15 degrees.  Diagnostic Code 5261 provides a 30 percent disability rating when knee extension is limited to 20 degrees.  Diagnostic Code 5262 provides a 30 percent disability rating when there is impairment of the tibia and fibula with marked knee or ankle disability.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  VAOGCPREC 9-98 (Aug. 14, 1998).  

Diagnostic Code 5055 provides staged ratings following prosthetic replacement of the knee joint.  A total 100 percent rating is assigned for one year following implantation of prosthesis.  A minimum 30 percent evaluation is granted for knee replacement.  A 60 percent evaluation is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

III.  History

The Veteran served as a U.S. Army infantryman.  The Veteran sustained an injury to his left knee after falling off a moving armored personnel carrier.  He was diagnosed with a cartilaginous injury underwent open surgical debridement and possible meniscectomy.

In July 1971, the RO granted service connection for residuals of a medical meniscectomy of the left knee and assigned a 10 percent rating, effective April 21, 1971, the day following discharge from service.  In October 2002, a VA examiner noted limitation of motion, a varus deformity, and X-ray indications of degenerative arthritis of the medical compartment.  In October 2002, the RO granted an increased rating of 20 percent for post-operative medical meniscectomy with degenerative joint disease of the left knee, effective September 6, 2002.  

The Veteran underwent a March 2005 VA examination of his left knee at the
Detroit VA Medical center (VAMC).  The Veteran's left knee was rated at 20
percent at the time of the examination.   The examination revealed that the left knee was slightly flexed and varus.  The Veteran's squatting was limited due to pain.  There was some swelling and deformity of the left knee.  Effusion was noted.  The left knee was about 20 degrees of varus and 15 degrees in flexion.  The patellar position was normal, but tender on palpation.  There was crepitation on movement.  The joint line is also tender.  McMurray, drawer, and Lachman tests were negative.  The range of motion was 15 to 120 degrees with pain both in active and passive tests.  The left knee's movements against gravity and resistance were adequate.  He does not use a cane.  As of the examination, the Veteran reported being employed.

The RO received the Veteran's pending claim for an increased rating in November 2008. 

The Veteran was afforded another VA examination in December 2008.  The Veteran complained of pain with associated weakness instability and locking of the left knee.  The examiner found him not to be requiring the use of an assistive device
or brace on the visit.  His gait was severely antalgic and he favored his left knee.  The examiner found his patella tracked midline.  There was generalized pain primarily in the medial side with gentle motion and resisted motion.  Active and passive ranges of motion were measured.  His left knee extension was lacking 10 degrees and flexion was from 0 to 125 degrees with pain at the extremes of motion.  There was a 7 degree overall varus attitude of the knee with a 10 degree flexion contracture.   Collateral ligaments were stable to varus and valgus stress.  His ACL and PCL were stable to drawer testing.  McMurray test results were equivocal, as were Apley test results.  There were mild patellofemoral crepitans and medial greater than lateral joint line pain.  There was mild patellofemoral crepitans and medial greater than lateral joint line pain.  His gait was antalgic.  There was no significant ankylosis.  There was pain with motion.   Repetitive motion testing of the left knee did not reveal any additional limitations to motion due to pain, weakness, fatigue, or lack of endurance.

An August 4, 2009 MRI report revealed the following advanced degenerative changes: moderate joint effusion, moderate sized popliteal cyst, diffuse degeneration and tear of the anterior horn, body and posterior horn of the medial meniscus, moderate to large tear in the anterior horn of the lateral meniscus, and edema/inflammation in the infrapatellar fat.  The report went on to state the findings at the knee could at least in part be secondary to degenerative osteoarthropathy.  Additionally arthropathy was also considered.

VA outpatient treatment records through March 2012 show that the Veteran continued to experience left knee pain with little relief from medication and injections.  

The Veteran underwent a left knee total knee arthroplasty by a private surgeon on March 13, 2012.

VA outpatient treatment records in June 2012 included notations by clinicians that the surgical wounds were healing well but that he continued to use a cane to limit pain during ambulation.  The Veteran was prescribed medication for pain by VA but was followed by the private physician. 

In October 2014, the Board remanded the claim in part to obtain an examination of the left knee following the placement of prosthesis. 

In December 2014, the Veteran was afforded another VA examination.  Regarding the functional impact of his left knee disability, the Veteran reported that he cannot climb ladders or stairs.  He also reported that he cannot kneel down on his knees.  He reported difficulty with deep squats and walking longer than five to ten minutes.  He also cannot stand for longer than 10-15 minutes before he has to rest.  Range of motion during a flare-up was 10  to 110 degrees extension and flexion that did not contribute to functional loss.  There was no pain on motion or weight bearing, no additional loss of function on repetition, and no muscle atrophy.   There was no clinical instability.  The physician indicated that the Veteran's left knee condition would affect his employment by limiting climbing and walking endurance.

Regarding the condition of the Veteran's left knee post total knee arthroplasty, the physician indicated it showed, "Intermediate degrees of residual weakness, pain or limitation of motion."  The physician did not check the box indicating a higher, "chronic" level of impairment.  

In February 2015, the RO assigned a 100 percent rating for post-surgical convalescence and as required by 38 C.F.R. § 4.71a, Diagnostic Code 5055 for one year following the placement of prosthesis, effective from March 13, 2012 to April 30, 2013, and a 30 percent rating under the same Diagnostic Code effective May 1, 2013.  

IV.  Analysis

The Board finds that the Veteran has not met the criteria for an increased rating for either period for his left knee disability.  The weight of competent lay and medical evidence suggests the assigned ratings contemplate the nature, frequency, and severity of the Veteran's left knee disability.

The most probative evidence is the December 2008 and December 2014 VA examinations.   The VA examiners carefully reviewed the claims file and lay history from the Veteran in addition to their physical examinations.   First, the most probative evidence indicates the Veteran does not meet the criteria for a rating in excess of 20 percent for a left knee disability prior to March 13, 2012.  Second, the Veteran does not meet the criteria for an increased rating in excess of 30 percent for a left knee disability post total arthroplasty from May 1, 2013; exclusive of a post total arthroplasty temporary evaluation of 100 percent assigned from March 13, 2012, and a 100 percent evaluation from May 1, 2012.  

Regarding the Veteran's left knee disability, prior to March 13, 2012, the evidence does not show severe recurrent subluxation, or severe lateral instability.  Therefore a rating for instability and subluxation under Diagnostic Code 5257 is not warranted.  The Veteran had residuals of the removal of cartilage with pain and effusion into the joint, warranting a maximum schedular 20 percent rating under Diagnostic Code 5258.  Arthritis is rated for limitation of motion and a 10 percent rating under Diagnostic Code 5261 for limitation of extension would be applicable but less favorable to the Veteran because it may not be assigned together with ratings for cartilage deficits.  Higher ratings for greater reduction of extension and flexion, impairment of the tibia and/or fibula with marked disability, or ankylosis (frozen joint).  Although the 2008 examiner noted a varus deflection of the knee, the examiner did not indicate that it was caused by tibia or fibula malunion or loss union.  Therefore the evaluation of 20 percent disabling is appropriate.  

Regarding the Veteran's left knee disability from May 1, 2013, the most probative evidence is the December 2014 VA examination, which suggests an evaluation in excess of 30 percent is not warranted.  The Veteran currently has an evaluation of 30 percent assigned from May 1, 2013, the rating for a minimum to intermediate rating.  A minimum evaluation of 30 percent is granted following prosthetic replacement of the knee joint.  A higher evaluation of 60 percent is not warranted unless evidence demonstrates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The December 2014 examiner provided an overall assessment indicating the Veteran's left knee has an intermediate degree of residual weakness, pain or limitation of motion.  The physician did not check the box for an increased, chronic level of impairment of the left knee.  There is no probative evidence to the contrary.  Alternative ratings for limitation of motion would be less favorable to the Veteran because flexion was greater than 60 degrees and extension limited to 10 degrees with no clinical instability.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  The December 2014 VA examiner noted no pain on motion.  Although the Veteran continues to experience overall knee pain associated with the prosthesis, the testing specified to evaluate painful motion is not for application in this situation.  Notably, Diagnostic Code 5055 for knee replacement (prosthesis) requires a rating of residuals on a scale using words such as intermediate and chronic, both already contemplated by the December 2014 VA examination.  Consequently, the December 2014 VA examination is both probative and a sufficient basis to reach a decision in this case.

Although the most recent VA examiner noted that the left knee disability would impair function at work, neither the Veteran nor his/her representative has raised any issues including unemployability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record; see also Yancy v. McDonald, 27 Vet.App. 484 (2016).  


ORDER

Entitlement to a rating in excess of 20 percent for a left knee disability prior to March 13, 2012 is denied.

Entitlement to a rating in excess of 30 percent for a left knee disability post total arthroplasty from May 1, 2013; exclusive of a post total arthroplasty temporary evaluation of 100 percent assigned from March 13, 2012, and a 100 percent evaluation from May 1, 2012 is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


